Order entered May 21, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00247-CV

    BAYLOR UNIVERSITY MEDICAL CENTER, EDMUND SANCHEZ, M.D. AND
                SRINATH CHINNAKOTLA, M.D., Appellants

                                               V.

   HAROLD BIGGS, INDIVIDUALLY AND AS EXECUTOR OF THE ESTATE OF
 CHERI JEAN WELLS BIGGS, DECEASED, BRANDEN WELLS AND CHER BIGGS,
                             Appellees

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-05-11989

                                           ORDER
       We REINSTATE this appeal which was abated for settlement purposes. Because the

Court has been informed the parties did not settle and only the clerk’s record has been filed, we

ORDER court reporter Vielica Dobbins to file the reporter’s record no later than June 20, 2014.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE